Citation Nr: 0124182	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-28 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO) 
which denied service connection for gout, left knee, left 
wrist, and bilateral ankle disabilities, and declined to 
reopen his claim of service connection for a low back 
disability as new and material evidence sufficient to reopen 
that claim had not been submitted.

In connection with this appeal, the veteran requested a 
personal hearing at the RO, and a hearing was scheduled for 
April 1998.  A few days before the hearing date, the veteran 
by telephone agreed to cancel his hearing.  The report of 
contact, memorializing that conversation, indicates that the 
veteran's decision was made following contact with an 
employee of his service representative.  A conference report 
issued three days before the scheduled hearing date in April 
1998 indicates that the VA Decision Review Officer and the 
veteran's representative thought it advisable to cancel the 
hearing and reschedule it when additional development was 
accomplished.  The RO informed him that he could request 
another hearing if the RO decision remained unfavorable.  
Although the RO determinations have remained unfavorable, the 
veteran has not renewed his hearing request.  Additionally, a 
note in the claims folder memorializing an October 1998 
telephonic conversation with his representative indicated 
that the veteran asked that the RO obtain certain medical 
records, and that it should then process his appeal "with 
out further delay."  Thus, it is clear to the Board that the 
veteran has withdrawn his request for a hearing, and it will 
proceed with consideration of his claim based on the evidence 
of now record, as he has requested.

When the veteran filed his most recent claim for compensation 
in May 1997, he sought service connection for "bad knees."  
He did not specify a particular knee.  The RO addressed the 
issue of service connection as to the left knee only.  As the 
issue of service connection for a right knee disability has 
not been adjudicated specifically, the Board refers such 
matter to the RO for initial adjudication.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  Also, by letter in July 1997, he 
mentioned a "foot" disability resulting from cold exposure 
in service.  As this issue too has not yet been considered, 
the Board is referring it back to the RO for initial 
adjudication.  Id.


FINDINGS OF FACT

1.  By March 1977 rating decision, the RO denied the 
veteran's claim of service connection for a back disability; 
although he was notified of this decision that month, he did 
not file an appeal within one year thereafter.

2.  The veteran submitted no new evidence since the March 
1977 denial of service connection for a low back disability.

3.  The veteran's left knee disability is not shown to be 
related to his active service.

4.  The veteran's bilateral ankle disability is not shown to 
be related to active service.

5.  The veteran's gout is not shown to be related to active 
service.

6.  The veteran's left wrist disability is not shown to be 
related to active service.


CONCLUSIONS OF LAW

1.  The March 1977 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  No new and material evidence has been received to warrant 
a reopening of the claim of service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

3.  A left knee disability was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(m), 3.6, 3.303, 3.306 (2001).

4.  A bilateral ankle disability was not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306 (2001).

5.  Gout was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(m), 3.6, 
3.303, 3.306 (2001).

6.  A left wrist disability was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(m), 3.6, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating his claim.  The record contains 
service medical records, records from identified private 
practitioners, and the RO made three attempts to obtain 
records from the Temple, Texas VA Medical Center.  
Additionally, the RO prepared a comprehensive statement of 
the case and supplemental statement of the case.  
Furthermore, the appellant was advised of all applicable law 
and regulations and of the type of evidence required to 
substantiate his claim.  In view of the foregoing, the Board 
finds that VA has fully satisfied its duty to the veteran 
under VCAA.  As the RO fulfilled the duty to assist, and 
because the change in law has no material effect on 
adjudication of her claim, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
See Bernard v Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran was born in July 1951.  His December 1972 
enlistment examination report indicated no diseases or other 
physical defects.  In the corresponding report of medical 
history, the veteran noted no diseases or injuries.  

Service medical records dated in February 1974 indicated 
complaints of left knee pain that began approximately two 
months earlier.  Physical examination on that occasion was 
"W.N.L." (within normal limits).  In October 1974, service 
medical records reflect that he fell while playing football; 
the assessment was "bruise."

The November 1974 report of medical examination conducted 
shortly before his service discharge mentioned no disease or 
injury residuals; the only abnormality noted was a birthmark 
on his right breast.  

A November 1975 report of medical examination reflected no 
medical problem or disability.  The veteran's upper and lower 
extremities, spine and other musculoskeletal systems were 
clinically evaluated as normal.  The corresponding report of 
medical history revealed that the veteran was "in good 
health."  

On February 1977 VA medical examination, the diagnosis was 
back pain "no organic etiology determined."  The veteran 
stated he had a hard fall in service, and had back pain ever 
since.  X-ray studies of the lumbosacral spine were normal.  

By March 1977 rating decision, the RO denied service 
connection for a "back condition."  He did not initiate an 
appeal following notice of that decision.  

In March 1990 E. Homan, M.D., reported that the veteran's 
left knee symptomatology began in December 1989.  The veteran 
denied any twisting or weight-bearing injury, and the only 
knee injury he could recall was one while playing basketball 
at age 17.  The physician diagnosed inflammation of the fat 
pad of the left knee or early chondromalacia of the left 
patella.

In February 1991, Dr. Homan reported the veteran's complaints 
of swelling in the dorsal aspect of the left wrist.  On 
objective examination, the physician noted soft tissue 
swelling over the dorsum of the hand and a slight restriction 
in flexion of the wrist.  There was no neurological 
abnormality and the range of motion of the fingers was full.  
X-ray studies of the left wrist were normal.  The physician 
diagnosed an arthritic condition of the left wrist that 
resembled one of several kinds of rheumatic diseases.  

A July 1991 report of G. Adams, M.D., reflected the 
spontaneous development of left knee effusion.  The veteran 
could not recall any specific trauma that might have 
precipitated the symptoms.  Dr. Adams stated that he had seen 
the veteran in March 1990 for chondromalacia of the patella.  
He indicated that the veteran had several prior episodes of 
swollen joints, and that it appeared that he had migratory 
arthritis.  

An August 1991 letter to Dr. Homan from J. Silverfield, M.D., 
indicated that the veteran began to notice left knee 
symptomatology in March 1990.  

In August 1992, the veteran complained of increased pain and 
swelling in the left knee although he could recall no 
specific injury.  Dr. Silverfield noted moderate to large 
effusion of the left knee with pain and crepitus and 
diagnosed inflammatory arthritis of unidentified type that 
was somewhat palindromic in nature.

In October 1992, Dr. Silverfield indicated that the veteran 
was still complaining of pain in the left wrist.  Apparently 
his knee was "doing well."  On objective examination, the 
physician noted small effusion in the left wrist with 
limitation of motion and diagnosed arthritis.  

In November 1992, Dr. Silverfield noted that the veteran was 
suffering from arthritis.  However, the type of arthritis was 
uncertain, and the physician stated that it could be gout or 
another inflammatory problem.

A March 1994 medical consultation note indicated complaints 
of pain in the veteran's left wrist.  The physician diagnosed 
likely arthritis.  An April 1994 consultation note indicated 
reduced pain in the wrists with small effusion in the left 
wrist and reduced grip strength.  The diagnosis was arthritis 
with possible gout.

In January 1996, Dr. Homan indicated very mild effusion of 
the veteran's left knee, with stable ligaments, full range of 
motion, and no atrophy.  X-ray study of the left knee showed 
a small spur developing on the medial femoral condyle in the 
exact location of his maximum tenderness.  The diagnosis was 
gouty arthritis of the left knee.  Later X-ray study of the 
left knee indicated mild degenerative changes.  

In May 1997, he asked that his claim of service connection 
for a back disability be reopened.  He stated that he fell 
during field maneuvers and that he was treated for back pain 
during and after service.  He also indicated a desire to seek 
service connection for "bad knees and ankles" caused by his 
back disability.  

In a July 1997 letter to the RO, he explained that he had 
basic training in Kentucky and advanced training in Missouri 
and that he was not accustomed to the cold, wet climate in 
those locations because he was from Florida.  As a result of 
the cold, his back, knee, and foot pain began.  However, he 
indicated that he never sought treatment for those 
disabilities in service because they were not severe enough 
to warrant medical attention and that he treated the pain 
with over the counter medication.  He began to seek 
professional treatment for the pain in the 1980's as his 
claimed disabilities gradually worsened.  He enclosed a July 
1997 letter from Dr. Adams indicating that he was treating 
the veteran for chronic joint pain, gout, and arthritis.  

By August 1998 rating decision, the RO denied service 
connection for a left knee disability, a left wrist 
disability, a bilateral ankle disability, and gout, and 
declined to reopen his claim of service connection for a low 
back disability as new and material evidence sufficient to 
reopen the claim had not been submitted.

A January 1998 X-ray study of the left ankle reflected 
possible soft tissue swelling.

A February 1998 report from Dr. Homan indicated that the 
veteran had experienced multiple episodes of gout attacks in 
several joints.  

Law and Regulations

New and Material Evidence (Low Back Disability)

As noted above, the veteran's claim of service connection for 
a low back disability was previously denied in a March 1977 
rating decision that became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO final decision 
in March 1977.  

In this case, the veteran has submitted evidence pertinent to 
his other pending claims.  However, that evidence is not 
relevant to his low back.  Thus, the Board finds that new and 
material evidence sufficient to reopen the claim of service 
connection for a low back disability has not been submitted 
and the Board need not reopen that claim.  See 38 C.F.R. 
§ 3.156(a); Hodge, 155 F.3d at 1363.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there is no 
basis for a grant of service connection for a neck disability 
absent medical evidence that the veteran presently has a 
chronic neck disability which had its onset or is otherwise 
related to service).  See also Hickson v. West, 12 Vet. App. 
247 (1999).

38 U.S.C.A. § 5103 (West Supp. 2001) mandates that VA has a 
duty to provide notice to a claimant as to the information 
and evidence necessary to substantiate a claim.  Further, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Yet, under 
§ 5103A(a)(2), VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  

Finally, under 38 U.S.C. § 5103A(d), the Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See also 66 Fed. Reg. 45630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(2001).

Left Knee Disability 

According to his service medical records, the veteran first 
complained of left knee pain in February 1974.  At that time, 
he had had left knee pain for two months.  There was no 
indication as to the origin of the pain and no diagnosis was 
offered.  The record contains no other information regarding 
the left knee until March 1990 when he apparently told Dr. 
Homan that his symptoms began in December 1989.  At that 
time, he told his treating physician that he injured his knee 
once at age 17.  (The Board notes that he was age 17 in 1968, 
well prior to his entry into service.)  July 1991 private 
medical records reflect spontaneous development of left knee 
effusion, and the veteran could not recall any specific left 
knee trauma.  In 1992 he was diagnosed with inflammatory left 
knee arthritis, similarly diagnosed in 1996.  

In his May 1997 claim of service connection for a left knee 
disability, he alleged that his "bad knees" resulted from 
an in-service back injury.  In July 1997, he stated that the 
knee trouble began in service as a result of adverse climatic 
conditions.  

At certain times the veteran referred to both knees and at 
other times he complained of symptoms in the left knee alone.  
Regardless, the details related to his left knee 
symptomatology are inconsistent because he provided 
conflicting information regarding that knee.  Thus, it is 
unclear whether he suffered a left knee injury, whether his 
symptoms resulted from a back injury or from exposure to the 
cold, or whether his present symptoms began spontaneously 
many years after service.  Because of the uncertain etiology 
of his left knee disability, service connection cannot be 
granted.  See 38 C.F.R. § 3.303.

When there is a relative balance of positive and negative 
evidence, the veteran is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  In this case, however, as he has provided so much 
conflicting evidence, the preponderance of the evidence 
weighs against him, and service connection for a left knee 
disability must be denied.  Alemany, supra.  

The Board notes that the veteran was not afforded a VA 
medical examination.  In most cases, VA is required to 
provide such examination to assist the veteran establish his 
claim.  38 U.S.C.A. § 5103A(d).  However, VA's duty to assist 
only extends to situations where a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  Here, due to the 
abundance of contradictory details, a VA examiner would not 
be able to render a reasonably accurate opinion regarding the 
etiology of the veteran's left knee disability.  Thus, VA 
medical examination is neither necessary nor required.  
38 U.S.C.A. § 5103A(a)(2),(d).

Bilateral Ankle Disability

The service medical records do not mention complaints 
regarding the veteran's ankles.  Also, the evidence of record 
makes no reference to a post-service bilateral ankle 
disability, except for a January 1998 X-ray study reflecting 
possible tissue swelling in the left ankle.  

In order for service connection to be granted, the veteran 
must suffer from a current disability, see, e.g., Hickson, 
supra; yet in this case, there is absolutely no evidence of a 
present bilateral ankle disability and only scant evidence of 
possible left ankle soft tissue swelling.  Indeed, he only 
mentioned his ankles once, that is, in his May 1997 claim of 
service connection for a bilateral ankle disability.  In his 
statement, he alleged that such disability was caused by an 
injury to his back incurred during field maneuvers in 
service.  Furthermore, the medical evidence of record 
demonstrates that the veteran has been under medical 
supervision for many years, yet his medical records never 
once indicate a complaint concerning the ankles.

As noted above, pursuant to VCAA, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty 
includes affording the veteran a medical examination under 
certain circumstances.  38 U.S.C.A. § 5103A(d).  In this 
case, no VA medical examination is needed, as there is no 
current objective manifestation of a bilateral ankle 
disability and only questionable evidence of swollen soft 
tissue in the left ankle.  38 U.S.C.A. § 5103(d)(1).  
Inherent in the matter of establishing service connection is 
the presence of a current disability.  Absent such, as in 
this case, there is no valid claim.  See 38 C.F.R. § 3.303; 
Degmetich, supra.  

Left Wrist Disability and Gout

The service medical records do not mention complaints 
concerning the veteran's left wrist.  Furthermore, they do 
not indicate that the veteran suffered from gout or another 
arthritic or rheumatic condition; however, the medical 
evidence does reflect present complaints of left wrist pain 
and discomfort and the possibility of gout.

He first presented with complaints of left wrist pain in 
February 1991 when an "arthritic condition" was diagnosed.  
October 1992 medical records indicate that he had been 
complaining of left wrist pain, and in April 1994 his claimed 
left wrist disability was diagnosed as likely arthritis.  The 
record reveals no complaints pertinent to the left wrist 
dated after the spring of 1994.  Thus, whether the veteran 
has a present left wrist disability is unclear.  Indeed, a 
review of the record indicates that any left wrist disability 
may be related to gout.  However, as the veterans' benefits 
system is pro claimant, see, e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), and because the veteran is 
entitled to the benefit of the doubt, see, e.g., Gilbert, 
supra, the Board will consider his alleged left wrist 
disability current.  

With respect to gout, the record reveals diagnoses of 
arthritis, gout, or an unspecified rheumatic disease since 
February 1991.  The July 1991 medical evidence indicates that 
he had suffered from multiple episodes of swollen joints, and 
the February 1998 report of Dr. Homan mentioned gout attacks 
in several joints.  Thus it appears that the veteran 
presently suffers from gout.

As outlined above, a present disability is insufficient to 
establish service connection.  See 38 C.F.R. § 3.303.  In 
addition to a present disability, there must be a nexus 
between the present disability and service.  Id.  His service 
medical records do not refer to a left wrist disability or to 
gout.  Indeed, service medical records do not mention any 
type of arthritic or rheumatic disability.  As the record 
reveals, the claimed left wrist disability and gout did not 
become apparent until the early 1990s, over 15 years after 
the veteran was discharged.  As there is no link between his 
present disabilities and service, service connection must be 
denied.  Id.  

Generally, VA must afford claimants a medical examination in 
order to assist them in establishing their claims.  
38 U.S.C.A. § 5103A(d).  However, VA's duty to assist only 
extends to situations where a reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  In this case, while there is 
evidence of present disability, a condition necessary but not 
sufficient for service connection, see, e.g., Degmetich, 
supra, VA medical examination would not be of assistance as 
there is absolutely no evidence that either a left wrist 
disability or gout originated in service.  See 38 U.S.C.A. 
§ 5103A(a)(2).  Further, a VA medical examination is only 
required when there is evidence that the disability or 
symptoms may be associated with service.  38 U.S.C.A. 
§ 5103A(d)(2).  There is no such evidence in this case.  In 
conclusion, the preponderance of the competent medical 
evidence of record reflects that the veteran's left wrist 
disability and gout did not originate during service.  


ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for gout is denied.

Service connection for a left wrist disability is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

